DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an output configured to”, “an imager configured to”, and “a corrector configured to” in claims 1, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. US 2018/0297115 A1 by Diwinsky et al (hereinafter Diwinsky).

Regarding Claim 1, Diwinsky teaches a manufacturing device that manufactures a stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]) on the basis of manufacture information (Abstract, Par. [0033-0034]), the manufacturing device comprising: 
an output configured to display (Fig. 1-3 @116, Par. [0033]. Output from 116 is configured to display) a given pattern (Par. [0033]: structured light, light of a certain wavelength) on a stereoscopic object during manufacturing (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]); 
an imager (Fig. 1-3 @116, Par. [0033]) configured to generate an image (Par. [0033]: infrared (IR) detection) of the stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]) on which the given pattern is displayed (Par. [0033]: structured light, light of a certain wavelength); and 
a corrector configured to correct (Abstract, Par. [0045]) the manufacture information in accordance with shape information (Par. [0030, 0033-0034]) of the (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]) based on the generated image (Abstract, Par. [0033, 0045]).  

Regarding Claim 2, Diwinsky teaches wherein the output emits light (Fig. 1-3 @116, Par. [0033]: 116 may direct electromagnetic radiation (e.g., light of a certain wavelength)) of a given pattern (Par. [0033]: structured light, light of a certain wavelength) to the stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]).  

Regarding Claim 3, Diwinsky teaches wherein the output projects Fig. 1-3 @116, Par. [0033]: 116 may direct electromagnetic radiation (e.g., light of a certain wavelength)) a given pattern (Par. [0033]: structured light, light of a certain wavelength) onto the stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]).  

Regarding Claim 4, Diwinsky teaches wherein the corrector compares the shape information with the manufacture information to calculate an positional offset at each point 38Docket No. PRCA-19037-USon the stereoscopic object, the shape information being extracted from the image generated by the imager (Abstract, Par. [0006, 0016, 0045]), and 
corrects the manufacture information on the basis of the calculated positional offset (Abstract, Par. [0006, 0016, 0045], Claim 1).  

Regarding Claim 5, Diwinsky teaches further comprising a controller configured to terminate manufacturing of the stereoscopic object when the positional offset calculated by the corrector is equal to or greater than a threshold value (Par. [0045]: it may be determined that the defect 108 is too large to salvage the component 100, and the component 100 may be discarded before the manufacturing process is complete).  

Regarding Claim 6, Diwinsky teaches wherein the image includes three-dimensional shape information (Par. [0030, 0033-0034], implicitly teaches 3D).  

Regarding Claim 7, Diwinsky teaches further comprising a communication controller (Fig. 1 @ 136, Par. [0035]) configured to communicate with another manufacturing device (Fig. 1 @ 114, Par. [0032, 0035]) to control timing (implicitly teaches) at which the another manufacturing device performs a manufacturing process (Abstract, Par. [0035-0036, 0040-0042]).  

Regarding Claim 8, Diwinsky teaches wherein the communication controller (Fig. 1 @ 136, Par. [0035]) acquires, as correction information (Par. [0045]), second manufacture information corrected by 39Docket No. PRCA-19037-USStatus: Finalthe another manufacturing device (Fig. 1 @ 114, Abstract, Par. [0006, 0016, 0032, 0035, 0045], Claim 1), and 
the corrector corrects (Abstract, Par. [0045]) the manufacture information on the basis of the correction information and the shape information (Par. [0030, 0033-0034]) of the stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]) based on the image (Abstract, Par. [0033, 0045]).  

Regarding Claim 9, Diwinsky teaches further comprising a communication controller (Fig. 1 @ 136, Par. [0035]) configured to communicate with an information storage device, the information storage device that stores correction information for use in correcting the manufacture information (Par. [0037-0040]), wherein 
(Par. [0037-0040, 0045]), and 
the corrector corrects (Abstract, Par. [0045]) the manufacture information on the basis of the correction information and the shape information (Par. [0030, 0033-0034]) of the stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]) based on the image (Abstract, Par. [0033, 0045]).  

Regarding Claim 10, Diwinsky teaches further comprising a communication controller (Fig. 1 @ 136, Par. [0035]) configured to communicate with another manufacturing device (Fig. 1 @ 114, Par. [0032, 0035]), wherein 
the communication controller (Fig. 1 @ 136, Par. [0035]) transmits, to the another manufacturing device (Fig. 1 @ 114, Par. [0032, 0035]), the manufacture information corrected by the corrector as the correction information (Abstract, Par. [0045]).  

Regarding Claim 11, Diwinsky teaches a manufacturing system that manufactures a stereoscopic object on the basis of manufacture information, the manufacturing system comprising (See Claim 1 rejection): 
an output configured to display a given pattern on the stereoscopic object during manufacturing (See Claim 1 rejection); 
an imager configured to generate an image of the stereoscopic object on which the pattern is displayed (See Claim 1 rejection); and 
a corrector configured to correct the manufacture information in accordance with shape information of the stereoscopic object based on the generated image (See Claim 1 rejection).  
Regarding Claim 11, Diwinsky teaches a manufacturing system comprising: 
an information processing device (Fig. 1 @ 136, Par. [0035]) that transmits manufacture information to the manufacturing device (Fig. 1 @ 114, Par. [0032, 0035]), the manufacture information (Abstract, Par. [0033-0034]) to be used in manufacturing a stereoscopic object (Fig. 1-3 @ 100, Abstract, Par. [0031-0032]).  

Regarding Claim 13, Diwinsky teaches a to be executed by a manufacturing device method (Apparatus claim can be used to implement method claim) for correcting manufacture information to be used in manufacturing of a stereoscopic object, the manufacturing device comprising an output, an imager, and a corrector, the method comprising (See Claim 1 rejection):
displaying a given pattern on the stereoscopic object during manufacturing (See Claim 1 rejection);  41Docket No. PRCA-19037-US Status: Final 
generating an image of the stereoscopic object on which the pattern is displayed (See Claim 1 rejection); and 
correcting the manufacture information in accordance with shape information of the stereoscopic object based on the generated image (See Claim 1 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886